Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17 and 20, drawn to an absorbent pad, classified in A01K1/0157.
II. Claims 18 and 19, drawn to a method of disposing of an absorbent pad, classified in A01K1/0107.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed can be practiced with another materially different product such as a product without an absorbent region.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: there would be additional searches (due to independent or distinct embodiments/alternatives) for  additional set of claims; there would be different field of search (i.e., carry out different search strategies or search queries and/or searching different classes/subclasses or electronic resources); and there would be separate status in the art due to recognized divergent subject matter.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Grossman on 6/1/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-19 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-8 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Dunn et al. (US 2007/0000446; hereinafter is referred to as Dunn).
As per claim 1, DUNN discloses an absorbent pad for receiving animal waste (a pad 1O for the collection of animal waste material; figure 1; paragraphs [0007],[0019]) comprising: 
an absorbent region having a top surface and a bottom surface, the top surface being configured to receive the animal waste and the bottom surface being opposite the top surface (an absorbent region comprising a top side 14 with an absorbent material to absorb liquid animal waste and a bottom side 12 opposite of the top side 14; paragraph [0019]); 
a border region extending around the absorbent region (a border 13 (border region) around the absorbent region; paragraph [0020]); and 
a flexible bag coupled to the border region at an attachment region (a pouch 16 which is capable of being folded over the top side 14 and so is flexible (flexible bag) is coupled to the peripheral edge of bottom side 12 of the absorbent region (attachment region); paragraphs [0019]-[0021]), the flexible bag having an outer surface and an inner surface (the pouch 16 comprises an outer surface and an inner surface; figure 5) and the flexible bag being configured such that the flexible bag is transitionable from a storage position to a use position in response to a pivotal movement of the flexible bag about the attachment region (the pouch 16 is converted from a first position where the pouch 16 is disposed on the bottom side 12 as depicted in figure 1 (storage position) to a second position where the pouch 16 is folded (pivoted) over to the top side 14 of the pad 10 about the peripheral edge of bottom side 12 as depicted in figure 5 (use position); paragraphs [0021],[0025]), wherein: 
when the flexible bag is in the storage position, the flexible bag extends substantially parallel to the bottom surface of the absorbent region such that at least a portion of the bottom surface of the absorbent region is disposed between the top surface of the absorbent region and at least a portion of the flexible bag (in the first position, the pouch 16 is substantially parallel to the bottom side 12 of the absorbent region such that the bottom side 12 is located between the top side 14 and the pouch 16; figure 1); and 
when the flexible bag is in the use position the flexible bag extends from the border region in a direction away from the absorbent region (in the second position, the pouch 16 would be folded over to the top side 14 of the pad 1O and so would extend from the border 13 away from the absorbent region; paragraph [0025]) and the flexible bag is configured to receive at least a portion of the absorbent region and the border region within a cavity defined by the flexible bag (the pouch 16 receives the pad 10 with the absorbent region and border 13 within the inside (cavity) of the pouch 16; figure 5; paragraph [0026]), the cavity being defined by one of the flexible bag outer surface or the flexible bag inner surface (the inside of the pouch 16 is defined by the outer surface of the pouch 16 which is inverted; paragraph [0025]).
As per claim 2, DUNN further discloses wherein the absorbent region and border region collectively define a left portion of the absorbent pad, a right portion of the absorbent pad, and a center portion of the absorbent pad, the center portion extending between the left and right portions and including the attachment region (the absorbent region and border 13 defines a left portion with corner 15b, right portion with corner 15a, and a center portion with corner 15c, where the center portion extends between the left and right portions and includes the peripheral edge of the bottom side 12 where the pouch 16 is attached; figure 2).
As per claim 3, DUNN further discloses wherein the left and right portions are configured to be folded toward the center portion to form a stacked portion (the corners 15a and 15b of the left and right portions are folded toward the center portion so the corners form an overlap (stacked portion); figure 2; paragraph [0023]).
As per claim 4, DUNN further discloses wherein the stacked portion is configured to be rolled in a direction of the flexible bag to form a roll (corner 15c is rolled towards the pouch 16, over the overlap which forms a roll; figure 3).
As per claim 5, DUNN further discloses wherein, when the flexible bag is in the use position, the flexible bag is configured to receive the roll within the cavity defined by the flexible bag (the pouch 16 is in the second position where the pouch 16 is folded over the top side 14 and receives the roll within the inside of the pouch 16; figures 4-5; paragraphs [0025]-[0026]).
As per claim 6, DUNN further discloses wherein, the cavity is formed by inverting the flexible bag such that the cavity is defined by the flexible bag outer surface (the inside of the pouch 16 is formed by flipping the pouch 16 so that the opening of pouch 16 receives corner 15d and so would cause the pouch 16 to invert and the inside of the pouch 16 would be defined by the outer surface; figure 4; paragraph [0025]).
As per claim 7, DUNN further discloses wherein the absorbent region includes a super absorbent polymer layer (the top surface 14 of the absorbent region includes a hydrophilic polymer (super absorbent polymer) layer; paragraph [0019]).
As per claim 8, DUNN further discloses wherein the absorbent region includes a liquid impermeable layer (the bottom side 12 of the absorbent region is a non-absorbent (liquid impermeable) layer; paragraph [0019]).
As per claim 15, DUNN further discloses an indicator configured to indicate a presence of the flexible bag (a visual indicium 19 (indicator) to indicate where pouch 16 is located; figure 1; paragraph [0022]). 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2007/0000446; hereinafter is referred to as Dunn) in view of Matsuo et al. (US 2006/0124068; hereinafter is referred to as Matsuo).
As per claim 9, DUNN discloses the absorbent pad of claim 8. 
DUNN fails to disclose wherein the absorbent region includes a pulp layer. MATSUO discloses wherein the absorbent region includes a pulp layer (the liquid absorbing sheet 6 (absorbent region) includes an upper absorption layer 63 which contains pulp; figure 1O; paragraph [0062]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent region of DUNN to include a pulp layer, as taught by MATSUO, to provide the advantage of providing additional layers of an inexpensive absorbent material such as pulp to increase the liquid storage capacity of the absorbent pad.
As per claim 10, DUNN in view of MATSUO discloses the absorbent pad of claim 9. 
DUNN fails to disclose wherein the absorbent region includes a tissue layer. MATSUO discloses wherein the absorbent region includes a tissue layer (the liquid absorbing sheet 6 includes an upper layer tissue 68; figure 1O; paragraph [00621). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent region of DUNN to include a tissue layer, as taught by MATSUO, to provide the advantage of providing a layer of tissue to contain the hydrophilic polymer and providing a porous layer which allows liquid to flow through.

Claim(s) 11-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2007/0000446; hereinafter is referred to as Dunn) in view of Matsuo et al. (US 2006/0124068; hereinafter is referred to as Matsuo), and further in view of Roberson (US 7249570).
As per claim 11, DUNN in view of MATSUO discloses the absorbent pad of claim 10. DUNN further discloses wherein the absorbent region includes an attractant (absorbent surface 14 may be treated with pheromones to attract animals to the pad; paragraph [0019]). 
DUNN fails to disclose wherein the absorbent region includes an attractant layer. ROBERSON discloses wherein the absorbent region includes an attractant layer (a fragrance layer 22 can be incorporated into the pad to attract pets to the pad; figures 3, 8; column 7, lines 19-22). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent region of DUNN to include an attractant layer, as taught by ROBERSON, to provide the advantage of separating the attractant and absorbent layers so the pad may be constructed in a more modular fashion.
As per claim 12, DUNN in view of MATSUO, in further view of ROBERSON discloses the absorbent pad of claim 11. 
DUNN fails to disclose wherein the absorbent region includes a liquid permeable top layer. 
MATSUO discloses wherein the absorbent region includes a liquid permeable top layer (the liquid absorbing sheet 6 has a liquid permeable front layer 61; figure 10; paragraph [0062]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent region of DUNN to include a liquid permeable top layer, as taught by MATSUO, to provide the advantage of having a top layer to contain the lower layers which is also permeable to allow liquid to flow through.
As per claim 13, DUNN in view of MATSUO, in further view of ROBERSON discloses the absorbent pad of claim 12. 
DUNN fails to disclose wherein the attractant layer, the super absorbent polymer layer, the pulp layer, and the tissue layer are disposed between the liquid impermeable layer and the liquid permeable top layer. 
ROBERSON discloses wherein the attractant layer is disposed between the liquid impermeable layer and the liquid permeable top layer (the fragrance layer 22 which attracts pets to the pad is disposed between the fluid impermeable base layer 18 and the top absorbent layer 16; figure 8; column 7, lines 19-22). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent pad of DUNN to include an attractant layer disposed between the liquid impermeable layer and the liquid permeable top layer, as taught by ROBERSON, to provide the advantage of providing an attractant sheet which is contained within the absorbent pad so that pets are attracted to the pad and cannot remove the attractant pad from the absorbent pad. 
MATSUO discloses wherein the super absorbent polymer layer, the pulp layer, and the tissue layer are disposed between the liquid impermeable layer and the liquid permeable top layer (the lower absorption layer 64 which contains a super absorbent polymer (super absorbent polymer layer), the upper absorption layer 63 which contains pulp (pulp layer), and the upper layer tissue 68 are disposed between the liquid impermeable back layer 62 and the liquid permeable front layer 61; figure 1O; paragraph (00621). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent pad of DUNN to include wherein the super absorbent polymer layer, the pulp layer, and the tissue layer are disposed between the liquid impermeable layer and the liquid permeable top layer, as taught by MATSUO, to provide the advantage of having all the layers located between the top and bottom sheet so that the layers are contained within the pad.
As per claim 14, DUNN, in view of MATSUO, in further view of ROBERSON discloses the absorbent pad of claim 13. 
DUNN further discloses wherein at least a portion of the liquid impermeable layer is disposed between at least a portion of the flexible bag and at least a portion of the top surface when flexible bag is in the storage position (the non-absorbent bottom side 12 (liquid impermeable layer) is disposed between the pouch 16 (flexible bag) and a portion of the absorbent top side 14 when the pouch 16 is in the first position; figure 1; paragraph [0019]). 
DUNN fails to disclose a liquid permeable top layer. 
MATSUO discloses a liquid permeable top layer (the liquid absorbing sheet 6 has a liquid permeable front layer 61; figure 1O; paragraph [0062]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent region of DUNN to include a liquid permeable top layer, as taught by MATSUO, to provide the advantage of having a top layer to contain the lower layers which is also permeable to allow liquid to flow through.
As per claim 20, DUNN discloses an absorbent pad for receiving animal waste (a pad 1O for the collection of animal waste material; figure 1; paragraphs [0007],[0019]) comprising: 
an absorbent region having a top surface and a bottom surface, the top surface being configured to receive the animal waste and the bottom surface being opposite the top surface (an absorbent region comprising a top side 14 with an absorbent material to absorb liquid animal waste and a bottom side 12 opposite of the top side 14; paragraph [0019]), wherein the absorbent region includes: an attractant (absorbent surface 14 may be treated with pheromones to attract animals to the pad; paragraph [0019]); 
a super absorbent polymer layer (the top surface 14 of the absorbent region includes a hydrophilic polymer (super absorbent polymer) layer; paragraph [0019]); 
a liquid impermeable layer (the bottom side 12 of the absorbent region is a non-absorbent (liquid impermeable) layer; paragraph [0019]); 
a border region extending around the absorbent region (a border 13 (border region) around the absorbent region; paragraph [0020]), 
wherein: the absorbent region and border region collectively define a left portion of the absorbent pad, a right portion of the absorbent pad, and a center portion of the absorbent pad, the center portion extending between the left and right portions and including an attachment region (the absorbent region and border 13 defines a left portion with corner 15b, right portion with corner 15a, and a center portion with corner 15c, where the center portion extends between the left and right portions and includes the peripheral edge of the bottom side 12 where the pouch 16 is attached; figure 2); 
the left and right portions are configured to be folded toward the center portion to form a stacked portion (the corners 15a and 15b of the left and right portions are folded toward the center portion so the corners form an overlap (stacked portion); figure 2; paragraph [0023]); and 
the stacked portion is configured to be rolled to form a roll (corner 15c is rolled towards the pouch 16, over the overlap which forms a roll; figure 3); 
a flexible bag coupled to the border region at the attachment region (a pouch 16 which is capable of being folded over the top side 14 and so is flexible (flexible bag) is coupled to the peripheral edge of bottom side 12 of the absorbent region (attachment region); paragraphs [0019]-[0021]), the flexible bag having an outer surface and an inner surface (the pouch 16 comprises an outer surface and an inner surface; figure 5) and the flexible bag being configured such that the flexible bag is transitionable from a storage position to a use position in response to a pivotal movement of the flexible bag about the attachment region (the pouch 16 is converted from a first position where the pouch 16 is disposed on the bottom side 12 as depicted in figure 1 (storage position) to a second position where the pouch 16 is folded (pivoted) over to the top side 14 of the pad 10 about the peripheral edge of bottom side 12 as depicted in figure 5 (use position); paragraphs [0021],[0025]), 
wherein: when the flexible bag is in the storage position, the flexible bag extends substantially parallel to the bottom surface of the absorbent region such that at least a portion of the bottom surface of the absorbent region is disposed between the top surface of the absorbent region and at least a portion of the flexible bag (in the first position, the pouch 16 is substantially parallel to the bottom side 12 of the absorbent region such that the bottom side 12 is located between the top side 14 and the pouch 16; figure 1); and 
when the flexible bag is in the use position the flexible bag extends from the border region in a direction away from the absorbent region (in the second position, the pouch 16 would be folded over to the top side 14 of the pad 10 and so would extend from the border 13 away from the absorbent region; paragraph [0025]) and the flexible bag is configured to receive the roll within a cavity defined by the flexible bag (the pouch 16 receives the pad 1O with the absorbent region and border 13 within the inside (cavity) of the pouch 16; figure 5; paragraph [0026]), the cavity being defined by one of the flexible bag outer surface or the flexible bag inner surface (the inside of the pouch 16 is defined by the outer surface of the pouch 16 which is inverted; paragraph [0025]); and 
an indicator configured to indicate a presence of the flexible bag (a visual indicium 19 (indicator) to indicate where pouch 16 is located; figure 1; paragraph (00221). 
DUNN fails to disclose wherein the absorbent region includes: an attractant layer; a pulp layer; a tissue layer; and a liquid permeable top layer, wherein the attractant layer, the super absorbent polymer layer, the pulp layer, and the tissue layer are disposed between the liquid impermeable layer and the liquid permeable top layer. 
MATSUO discloses wherein the absorbent region includes: a pulp layer (the liquid absorbing sheet 6 (absorbent region) includes an upper absorption layer 63 which contains pulp; figure 10; paragraph [0062]); a tissue layer (the liquid absorbing sheet 6 includes an upper layer tissue 68; figure 1O; paragraph [0062]); and a liquid permeable top layer (the liquid absorbing sheet 6 has a liquid permeable front layer 61; figure 10; paragraph [0062]), wherein the super absorbent polymer layer, the pulp layer, and the tissue layer are disposed between the liquid impermeable layer and the liquid permeable top layer (the lower absorption layer 64 which contains a super absorbent polymer (super absorbent polymer layer), the upper absorption layer 63 which contains pulp (pulp layer), and the upper layer tissue 68 are disposed between the liquid impermeable back layer 62 and the liquid permeable front layer 61; figure 1O; paragraph [0062]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent region of DUNN to include, a pulp layer, a tissue layer, a liquid permeable top layer, and disposing all the layers between the liquid impermeable layer and the liquid permeable top layer, as taught by MATSUO, to provide the advantages of: providing additional layers of absorbent material such as pulp to increase the liquid storage capacity of the absorbent pad; providing a layer of tissue to contain the hydrophilic polymer and providing porous layer which allows liquid to flow through; having a top layer to contain the lower layers which is also permeable to allow liquid to flow through; having all the layers located between the top and bottom sheet so that the layers are contained within the pad. 
ROBERSON discloses wherein the absorbent region includes: an attractant layer (a fragrance layer 22 can be incorporated into the pad to attract pets to the pad; figures 3, 8; column 7, lines 19-22), wherein the attractant layer is disposed between the liquid impermeable layer and the liquid permeable top layer (the fragrance layer 22 which attracts pets to the pad is disposed between the fluid impermeable base layer 18 and the top absorbent layer 16; figure 8; column 7, lines 19-22). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent region of DUNN to include an attractant layer which is disposed between the liquid impermeable layer and liquid permeable layer, as taught by ROBERSON, to provide the advantage of separating the attractant and absorbent layers so the pad may be constructed in a more modular fashion.
	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn et al. (US 2007/0000446; hereinafter is referred to as Dunn) in view of Miller (US 2013/0068169).
As per claim 16, DUNN discloses the absorbent pad of claim 1. 
DUNN discloses wherein the flexible bag is coupled to the border region (pouch 16 (flexible bag) is coupled to the peripheral edge of the bottom side 12 which comprises border 13; figure 1; paragraphs [0020]-[0021]). 
DUNN fails to disclose where the flexible bag is coupled using a lamination process. 
MILLER discloses using a lamination process (the outermost layer 14 is heat sealed (lamination process) to the second outermost layer 16; paragraph [0098]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of coupling the flexible bag to the border region using a lamination process, as taught by MILLER, to provide the advantage of providing a method of coupling the bag to the absorbent pad without using adhesives which reduces manufacturing costs.
As per claim 17, DUNN in view of MILLER discloses the absorbent pad of claim 16. DUNN fails to disclose wherein the lamination process includes heat sealing. 
MILLER discloses wherein the lamination process includes heat sealing (the outermost layer 14 is heat sealed to the second outermost layer 16; paragraph [0098]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of coupling the flexible bag to the border region using a heat sealing, as taught by MILLER, to provide the advantage of providing a method of coupling the bag to the absorbent pad without using adhesives which reduces manufacturing costs.



Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Yananton (US 4756273) teaches a reversible absorbent bag for receiving animal waste.
	The prior art Huck et al. (US 2010/0307422) teaches a waste collection mats for receiving animal waste.
	The prior art Miller (US 9357746) teaches an absorbent bag for receiving animal waste.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644